UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7171


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ANDREW LEWIS PRIVOTT,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:02-cr-00090-JBF-FBS-1)


Submitted:    November 13, 2008            Decided:   November 20, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andrew Lewis Privott, Appellant Pro Se. Laura Pellatiro Tayman,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Andrew Privott seeks to appeal the district court’s

order     denying         his     motion      for       reduction       of     sentence         under

18 U.S.C.      § 3582(c)(2)              (2006).        The      Government        has    moved    to

dismiss    the       appeal       as     untimely.          We    grant      the    Government’s

motion and dismiss Privott’s appeal.

               In criminal cases, the defendant must file the notice

of appeal within ten days after the entry of judgment.                                     Fed. R.

App. P. 4(b)(1)(A); see United States v. Alvarez, 210 F.3d 309,

310     (5th    Cir.       2000)         (holding       that a      § 3582      proceeding         is

criminal       in    nature       and     that     ten-day       appeal      period       applies).

With or without a motion, upon a showing of excusable neglect or

good cause, the district court may grant an extension of up to

thirty    days       to    file      a    notice       of   appeal.          Fed.    R.    App.    P.

4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).          “When          the       government         properly      objects          to     the

untimeliness         of    a    defendant’s         criminal        appeal,        Rule    4(b)    is

mandatory and inflexible.”                  See United States v. Frias, 521 F.3d

229, 234 (2d Cir.) (citations omitted), cert denied, -- S. Ct. -

-, 2008 WL 2958966 (Oct. 6, 2008) (No. 08-5572).

               The    district           court     entered        its   order       denying       the

motion for reduction of sentence on March 28, 2008.                                      The notice

of appeal was deemed filed on May 23, 2008.                                    See Houston v.

Lack, 487 U.S. 266, 276 (1988).                        Because Privott failed to file

                                                   2
a timely notice of appeal or to obtain an extension of the

appeal period, we grant the Government’s motion and dismiss the

appeal.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before    the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3